Citation Nr: 1719578	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  12-35 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for right inguinal hernia residuals, to include a post-surgical scar.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1996 to July 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, further development is required prior to adjudication of the Veteran's claim.

As explained in his November 2012 substantive appeal, the Veteran's main concern regarding his right-sided inguinal hernia residuals is not the scar located on his right groin.  Rather, it is the area and tissue immediately surrounding the scar that he asserts were affected by his in-service surgery.  

In May 2017, the Veteran stated that, in the area where the surgery occurred, he suffers from chronic pain that limits his mobility during activities like lifting, running, and swimming.  Additionally, the Veteran stated that the pain is limiting when he performs activities that require his lower trunk area to move quickly or repeatedly, including playing with his son.

Currently, the Veteran's condition is rated under 38 C.F.R. § 4.118, Diagnostic Codes 7338-7805 (2016), effective July 24, 2000.  The Veteran was initially granted service connection via an August 2000 rating decision and the condition was classified as "scar, residual right inguinal hernia."  However, the Board interprets the August 2000 unappealed rating decision as establishing service connection for all residuals of a right inguinal hernia.  But, at the time service connection was granted, it appears that the only manifest residual was a post-surgery scar on the Veteran's right groin.

Since the current increased-rating claim was filed in June 2010, the Veteran has been afforded VA examinations in July 2010 and January 2016.  During both periods of examination, the VA examiners assessed the nature and severity of the Veteran's post-surgery scar and briefly commented on post-surgical complications.  But, it is unclear from the record whether the RO evaluated the Veteran for possible separate ratings for residuals of his right inguinal hernia other than his post-surgical scar.  As a result, remand for an additional VA examination is necessary as the Veteran must be evaluated for all right inguinal hernia residuals-not just the post-surgery scar.  During the examination obtained on remand, the VA examiner and RO must consider the Veteran's complaints of pain, loss of mobility, and limitation of motion in the region where the Veteran's surgery occurred.  See Barr v. Nicholson, 21 Vet. App. 202 (2007).  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify and authorize VA to obtain any outstanding private treatment records.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified and associate them with the claims file.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Obtain any outstanding VA treatment records.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3. After the above has been completed to the extent possible, schedule the Veteran for an examination with an appropriate VA clinician to determine the current nature and severity of all of the Veteran's right inguinal hernia residuals, in addition to his post-surgical scar.  The claims file, including a copy of this remand, must be made available to and be reviewed by the clinician.

Any and all relevant studies, tests, and evaluations deemed necessary should be performed and the results reported.

In conducting the examination, the clinician should identify all residuals of the Veteran's right inguinal hernia-to include any muscle and/or neurological residuals, pain associated with mesh used for hernia repair, or post herniorraphy pain syndrome-in addition to his post-surgical scar.

Additionally, the clinician should review and comment upon the Veteran's description of his symptoms in:

* The June 2010 claim form;

* The March 2011 Notice of Disagreement;

* The November 2012 VA Form 9; and

* The Veteran's May 2017 letter.

4. After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond. Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




